  Case 1:19-cv-00119-EGS Document 6 Filed 05/19/19 Page 1 of 1




                       United States District Court
                       for the District of Columbia

 PIPER BRESSANT HOLLOWAY,

                 Plaintiff

         v.
                                                     Civil Action No. 19-00119 (EGS)
 NATIONAL RAILROAD PASSENGER
 CORPORATION,

                 Defendant

                             NOTICE OF VOLUNTARY DISMISSAL

       The Clerk of the Court will please dismiss this action with prejudice, pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i) The matter has been resolved and no further action by this Court is required.



                                              /s/    Diana M. Savit
                                              Diana M. Savit #244970
                                              SAVIT & SZYMKOWICZ, LLP
                                              4520 East-West Highway
                                              Suite 700
                                              Bethesda, Maryland 20814
                                              (301) 951-9191
                                              (240) 536-9156 (fax)
                                              dms@savitlaw.com
                                              Attorneys for plaintiff
